ACCEPTED
                                                                                               08-21-00069-CR
                                                                                   EIGHTH COURT OF APPEALS
                                                                                              EL PASO, TEXAS
                                                                                             1/14/2022 8:46 AM
                                       08-21-00069-CR                                   ELIZABETH G. FLORES
                                                                                                        CLERK

                                     NO. 08-21-00069-CR

GARY LEE ATTERBERRY,                                         IN THE COURT
                                                                       FILEDOF
                                                                             IN APPEALS
                APPELLANT §                                            8th COURT OF APPEALS
                                                                           EL PASO, TEXAS
                                                                       1/14/2022 8:46:29 AM
V.                                                §                     EIGHTH SUPREME
                                                                       ELIZABETH G. FLORES
                                                                        JUDICIAL
                                                                               Clerk DISTRICT
THE STATE OF TEXAS,                               §                            EL PASO, TX
                 APPELLEE

                      MOTION FOR EXTENSION OF TIME
                      TO FILE STATE'S RESPONSE BRIEF

TO THE HONORABLE COURT OF APPEALS:

       Now comes Jack Roady, Criminal District Attorney of Galveston County, Texas,

pursuant to Rule 10.5(b), Texas Rules of Appellate Procedure, and moves for an

extension of time in which to file the State's Brief and would respectfully show the Court

of Appeals as follows:

1. The appellant was convicted of Capital Murder and was sentenced on 3/25/2021.
   The trial case is styled as State of Texas v. Gary Lee Atterberry, in the 122nd Judicial
   District Court of Galveston County, Texas, Cause No. 13-CR-2852. Appellant filed
   a timely notice of appeal. The Appellant’s brief was filed with this Court on
   10/19/2021.

2. The present due date for filing the State’s brief is 1/17/2022.

3. This is the State's third motion for extension of time to file its brief.

4. The State requests an extension to file its brief on or before 2/17/2022.

5. The State requests this extension not for delay but because during the last sixty days,
   the undersigned attorney for the State:

        Completed a State’s Response brief in Dexter Lafayett Triplett v. State, 01-
         21-00287-CR, filed on 1/10/2022.

                                              1
       Supervised a State’s Response brief in Patrick Campbell v. State, 01-20-
        00494-CR, filed on 1/6/2022.

       Completed a State’s Response brief in Lewis Terrelle Sledge v. State, 05-21-
        00280-CR, filed on 11/15/2021.

       Supervised the State’s ongoing investigation and response into several
        Chapter 64 DNA investigations, including: 03-CR-2869 (James Stewart);
        11-CR-2495, 11-CR-2494, 11-CR-2478 (Noah Nava); 09-CR-3730
        (Linzale Greer); 06-CR-1249 (Daniel Gray).

       Supervised the State’s ongoing or completed investigation and response
        to post-conviction habeas corpus writ litigation on the following cases:
        CV-88967 (Leslie Palomo); 18-CR-1661-83-1 (Michael Wayne Kie); CR-
        038590-83-1 (Robin Presley Phillips); 14-CR-2641-83-1 (Thomas Ray
        Graham); 19-CR-0459-83-1 (Daniel Earl Culp); 18-CR-0670-83-1
        (Carnell Dodson); 10-CR-2663-83-2 (Albert Duwayne Beasley); 19-CR-
        2186-83-1 (Maria Aguirre); 18-CR-1642-83-1 & 18-CR-1643-83-1
        (Henry Batiste); 15-CR-1465-83-3 (Leonard Willis).

       Supervised the State’s response to expunctions and non-disclosures.

       While dockets have not proceeded as they did pre-pandemic until
        recently, the State has continued to work diligently to ensure all cases are
        handled fairly. Consequently, litigation support for the trial bureau has
        continued at a steady pace and beginning to increase as trials are
        becoming more frequent.

WHEREFORE, PREMISES CONSIDERED, the State respectfully requests that this
Court of Appeals extend the time to file the State's brief until February 17, 2022.


                                  Respectfully submitted,

                                  JACK ROADY
                                  CRIMINAL DISTRICT ATTORNEY
                                  GALVESTON COUNTY, TEXAS
                                  /s/ Rebecca Klaren
                                  REBECCA KLAREN

                                            2
                                   Assistant Criminal District Attorney
                                   600 59th Street, Suite 1001
                                   Galveston County, Texas 77551
                                   Tel.(409)766-2355, fax (409)766-2290
                                   State Bar Number: 24046225
                                   rebecca.klaren@co.galveston.tx.us



                        CERTIFICATE OF COMPLIANCE

        The undersigned Attorney for the State certifies this brief is computer generated,
and consists of 373 words.
                                                 /s/ Rebecca Klaren
                                                 REBECCA KLAREN
                                                 Assistant Criminal District Attorney
                                                 Galveston County, Texas



                             CERTIFICATE OF SERVICE

        The undersigned attorney for the State certifies that a copy of the above motion
was emailed via eFiling e-service to Tad Nelson, attorney for Appellant, on January 14,
2022.

                                                 /s/ Rebecca Klaren
                                                 REBECCA KLAREN
                                                 Assistant Criminal District Attorney
                                                 Galveston County, Texas




                                             3
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.




Envelope ID: 60822872
Status as of 1/14/2022 9:06 AM MST

Associated Case Party: GaryLeeAtterberry

Name            BarNumber Email                  TimestampSubmitted     Status

Tad A. Nelson   14906350   tad@thenelsonfirm.com 1/14/2022 8:46:29 AM   SENT